DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/5/2021 in relation to application 14/832,852 dated 8/21/2015.
The Pre-Grant publication # 20170053554 is issued on 2/23/2015.
Claims 1, 3-11, 13-17, 19, 20 remain pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  1, 3-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No 20100087984 to Joseph in view of US 10204568 B2 to Truong et al. (Truong )  in view of US 20090051510 A1 to Follmer et al. (Follmer) and further in view of US Patent No. US 9714037 to DeRuyck et al.(DeRuyck) .
   
Claim 1: Joseph teaches a method, comprising: receiving, by a server at a central office (¶ 0026 compiling all received information at central host computer), data acquired at a commercial vehicle each operated by a driver, the data received from first transceiver communicatively coupled to an onboard computers of the commercial vehicle (Para 0055 workstation computers running on any one of a commercially-available UNIX or UNIX-like operating systems meaning any of the commercially available unit could be used separately and independently), wherein,
The data is associated with a vehicle event selected from at least one of, a sudden  acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle (Para 0007-0009, 0070 commercial vehicle and various driving related events): and the data from each vehicle event includes a timestamp and multiple ones of an ID of the driver, an ID of the commercial vehicle, a location of the commercial vehicle, a geolocation of the commercial vehicle, a type of the vehicle event, an ambient temperature at the commercial vehicle, hours of service of the driver, and a speed of the commercial vehicle (Para 0007 collection of vehicle and driver data transmitted, via a wireless network, to a host computer;  Para 0067-0070 driver ID and other identifiers such as time stamp from a trip data associated with a particular vehicle; Para 0039 accelerometer determine acceleration and deceleration information and other vehicle based data transfer capabilities) :

Joseph teaches receiving, by the server at the central office, data acquired at the plurality of commercial vehicle each operated according transceiver sensor information  (Para  0041, 0042, 0075 proximity sensors utilizes many different techniques to detect the presence of another object, including laser, radar, and optical) but  it does not contain exclusive teaching of video clip information sent to a driver device. Truong , however, teaches the transmitting of video clip to driver devices (col.18 lines 13-15 col.  plurality of video data with clips  from driver for authentication  e.g. from attributes for route  details from video clip list for a completed route). Hence a person of ordinary skill in art before the effective filing date of the claimed invention could  include receiving and transmission features of video clip as indicated in Truong  into the driver devices at central office server of Joseph so that availability of the complete routes could be better predicted.
Joseph teaches the assembling, by a processor, at the central office, an event packet comprising data associated with a predetermined vehicle event involving a particular vehicle of the plurality of commercial vehicle and the transceiver driver, wherein assembling the event packet includes association of variety of data (Fig.10 elements 1010, 1040; ¶ 0007 On-Board vehicle monitoring device may also receive vehicle and associated driver data from subsystem event packages, such as a global navigation satellite system receiving event from a proximity sensor, and/or accelerometer involving a particular vehicle and a particular driver; Para 0058 commercially available options) ; 
transmitting, by a communication device, at a the central office, the associated event packet to a mobile device accessible by the particular driver (¶ 0008 A diagnostic system transmits information back to driver interface device from location of a hosting or a central office as that relate to specific events; Fig. 2 element 120, 220, 210 transmission from central diagnostic to driver interface by a gateway); the mobile device being different for transceiver ((¶ 0055 Internet-enabled mobile telephone, and/or personal digital assistant, capable of communicating via a network are designed to be compatible and hence different applications for transceiver in network or from a video clip as taught from the other Truong above found in art ) and 
transmitting by a communication device, a notification to the mobile device  particular driver, the notification indicating some parameter of the event packet to review (¶ 0074 alert being sent to the user of the interface to notify about individual benchmark i.e. notification indicating availability of bench mark reading based on certain criteria
Joseph does not exclusively teach data and video clip associations for transmission between communicating devices in event packages. Truong , however, teaches video clip association with event data  (col.16 lines 35-47 Observer elements is a Video Control for video clip associated with map control by use of instruction program including image analysis of associated event of any mishap etc.). Hence a person of ordinary skill in art before the effective filing date of the claimed invention could  include receiving and transmission features of video clip in association with data control elements as taught by Truong  into the driving devices of central office server of Joseph so that time stamping and other features could be correlated efficiently. 
Joseph does not teach a prior notification of reviewing an event packet being sent to driver device. But Follmer however, teaches the transmitting of a preliminary beep or a bleep before an actual message is presented (Para 0062, 0072 warning signal beeps, reports or alerts before a vehicle approaches geo-fence area). Hence it would be known to a person of ordinary skill in art at the time of filing this application to transmit a preliminary notification of review before an actual review process as illustrated by Follmer into Joseph so that driver expectation could be set beforehand indicating availability of the event packet for review. 
Joseph   further teaches generating, by the particular driver's mobile device signal and transmitting the signal from the particular driver's device to the central office (¶ 0026 on-board gather information on vehicle diagnostics, location, and/or a wirelessly transmitting data to a central host computer system). This is achieved without any indication of a confirmation signal in response to reviewing the event packet by the particular drive. DeRuyck, however, teaches the generation of confirmation signal from mobile device in response to various actions and behaviors of driving (col.9, lines 1-11 In-cab review by driver and trainer; col.19: lines 10-14 confirmation signal in response to reviewing event such as detected movements, sound involvements etc. with a particular drive;). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to generate confirmation signal in response to event review by a particular driver as described in DeRuyck  into Joseph’s driving system so that the reviewing confirmation signal can further augment the driving training sessions in developing skills.

Claim 3.   Joseph further teaches alerting a device accessible by a safety manager in response to receipt of the confirmation signal by the central office (Joseph: ¶ 0064 safety fleet manager since they access the signal for reporting). Claim 4.   Joseph further teaches storing one or more of comments, remedial action, and instructions generated by a device accessible to a safety manager subsequent to receipt of the event packet by the safety manager's device (¶  0064 fleet manager access to information regarding the performance of vehicle and the drivers operating the vehicle for user instructions and actions as that relates to safety operations of vehicles). 
	
Claim 5.   Joseph in combination with Truong  further teaches displaying the data and playing to include  video clip of the event packet on the particular driver's device (¶ 0008 interface display; ¶ 0026 proximity sensor videos from traffic movements; Truong: col.18 lines15-16 video clips). Claim 6.   Joseph further teaches wherein the particular driver's mobile device comprises an onboard system including a user interface provided in a cab of the particular vehicle (¶ 0007,0008 on-board vehicle monitoring device comprises of interface device and a gateway device provided for mobile communications inside the cabin since handled by a driving person directly). Claim 7.   Joseph further teaches wherein the particular driver's device comprises a handheld mobile communication device (¶ 0026, 00545 cellular communication device is generally handheld mobile handheld). 

Claim 8. The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data.  DeRuyck teaches scoring data for the driving behavior records (col.22: lines 45-46 CSA score). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet comprises driver scoring data as described in DeRuyck to implement in Joseph’s driving method so that various ratings could be established. Claim 9.   The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data having algorithmically generated driver scores and one or more manually generated drive scores. DeRuyck teaches scoring data wherein the event packet comprises driver scoring data comprising one or more algorithmically generated driver scores and one or more manually generated drive scores (col.22: lines 45-46 Compliance, safety accountability score (CSA) utilizes algorithm to generate driver scores.  Manually generated surveys are used. for example CSA; Truck drivers perspectives August 2011). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet driver scoring data based on manual and other algorithm as referred in DeRuyck into Joseph’s driving method so that various ratings could be established. 
 
Claim 10.   Joseph as modified by Truong  teaches the elements above, but fails to further teach the  method is completed within about 4 hours . However It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to specify time constraints for receiving, assembling and transmitting of event dependent data and video clip when it could be completed within about 4 hours. This additional feature of time constraint in claim 10 is merely a matter of design option when the general knowledge in relevant field art is used. 

Claim 11. Joseph teaches a system for use with a commercial vehicle operated by a driver(Fig.1 element 130 on board vehicle monitoring device operated by a driver) , the system comprising: a server configured to receive data  produced by a commercial vehicle (¶ 0055 server applications) each operated by transceiver drivers; ¶ 0026 compiling all received information at central host computer for transceiver drivers; ¶ Para 0055 workstation computers running on any one a variety of commercially-available UNIX or UNIX-like operating systems meaning any of the commercially available unit could be used separately and independently) ,

the data is received from first transceiver communicatively coupled to onboard computers of a commercial vehicle, the data associated with predetermined vehicle events selected from at least one of an improper passing event by the commercial vehicle, an improper turning event by the commercial vehicle, a texting while driving event by the transceiver driver, a roll instability event by the commercial vehicle, a sudden acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle, and wherein the data from each vehicle event includes a timestamp and multiple ones of an ID of the transceiver driver, an ID of the commercial vehicle, a location of the commercial vehicle, a geolocation of the commercial vehicle, a type of the vehicle event. an ambient temperature at the commercial vehicle, hours of service of the transceiver (Para  0041, 0042, 0075 proximity sensors utilizes many different techniques to detect the presence of another object, including laser, radar, and optical; An array of proximity sensing elements can replace vision-camera or depth camera based solutions for hand gesture detection: it is structurally similar to that claimed video for video clip, its disclosure may provide a reason for one of ordinary skill in the art to capture species videos for video clip claimed from the genus videos from proximity sensors , based on the reasonable expectation that structurally similar species usually have similar properties MPEP 2144.08 IIA4C driver, and a speed of the commercial vehicle (Para 0007-0009 collection of vehicle and driver data transmitted, via a wireless network, to a host computer all related driving events like sudden acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle etc.; Para 0067-0070 driver ID and other identifiers associated with a particular vehicle; Para 0027, 0057  time stamped as data may be compiled for a particular driver for a period of time (such as monthly) to allow the driver to be compared to other drivers and/or benchmarks. Similarly, as opposed to compiling data for a particular driver, data may be compiled for a particular vehicle as well as for commercially operating ones ); 
and
Joseph teaches receiving, by the server at the central office, acquired at the
plurality of commercial vehicle each operated by the transceiver driver, the sensor
information   (Para  0041, 0042, 0075 proximity sensors utilizes many different
techniques to detect the presence of another object, including laser, radar, and optical)
but  does not exclusively teach video clip sent to a driver device. Truong , however, 
eaches the transmitting of video clip (col.18 lines 13-15 col.  plurality of video data with 
clips  from driver for authentication  e.g. from attributes for route  details from video clip 
list for a completed route). Hence a person of  ordinary skill in art before the effective 
filing date of the claimed invention could  include receiving and transmission features of 
video clip as indicated in Truong  into the driver devices central office server of Joseph 
so that availability of the complete  routes could be better predicted.
The clip are received from second transceiver different from the first transceiver,  the second transceiver communicatively coupled to media recorders of the plurality of commercial vehicle, wherein the video clip are associated with the predetermined vehicle events and each video clip includes a timestamp  (Para 0027, 0057  data may be compiled for a particular driver for a period of time (such as monthly) to allow the driver to be compared to other drivers and/or benchmarks. Similarly, as opposed to compiling data for a particular driver, data may be compiled for a particular vehicle as well as for commercially operating ones¶ 0056 data communications; ¶ 0041, 0053 the data and video clip associated with predetermined vehicle events including from optical sensor signals such as from video clip; Para 0074 different drivers may have different benchmarks due to known variances in the type of driving they will be performing); 
a processor configured to assemble an event packet comprising data and a video clip associated with a predetermined vehicle event involving a particular vehicle and a particular driver (Fig.10 elements 1010, 1040; ¶ 0007 The On Board vehicle monitoring device may also receive vehicle and driver data from subsystem events, such as a global navigation satellite system receiving event from a proximity sensor, and/or accelerometer involving a particular vehicle and a particular driver); and 
a communication device configured to transmit the event packet to a device accessible by the particular driver (¶ 0008 A diagnostic system transmits information back to a driver interface device from location of a hosting or a central office; Fig. 2 element 120, 220, 210 transmission from central diagnostic to driver interface by a gateway), and
transmitting a notification to the particular driver's device, the notification indicating some parameter of the event packet to review (¶ 0074 alert being sent to the user of the interface to notify about individual benchmark i.e. notification indicating availability of bench mark reading based on certain criteria) 
Joseph does not teach a prior notification of review being sent to driver device. However transmitting of a preliminary beep or a bleep before an actual message is a well-known phenomenon of communication devices e.g. pagers, beepers with message indicating features. Hence it would be known to a person of ordinary skill in art at the time of filing this application to transmit a preliminary notification of review before an actual review process so that driver expectation could be set beforehand indicating availability of the event packet for review.  

Claim 13.   Joseph further teaches wherein the processor and the communication device are configured to transmit an alert to a communication device accessible by a safety manager in response to receipt of the confirmation signal by the server (Joseph: ¶ 0064 fleet manager accesses the signal for safety information). 

Claim 14.   Joseph further teaches wherein the server is configured to store one or more of comments, remedial action, and instructions generated by a device accessible to a safety manager subsequent to receipt of the event packet by the device (¶ 0064 fleet manager access to information regarding the performance of vehicle and the drivers operating the vehicle for user instructions and actions as that relates to safety of vehicles such as safe distance etc.). 
Claim 15.   Joseph further teaches wherein the particular driver's mobile device comprises an onboard system including a user interface provided in a cab of the particular vehicle (¶ 0007, 0008 on-board vehicle monitoring device interface device and a gateway device provided inside the cabin since the operatin. Claim 16.   Joseph further teaches wherein the particular driver's mobile device comprises a handheld mobile communication device (¶ 0026, 0055 includes a cellular communication device that are generally handheld and mobile).  
Claims 17.   The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data. DeRuyck teaches scoring data for the driving behavior records (col. lines 22:45-46 CSA score). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet comprises driver scoring data as described in DeRuyck into Joseph’s driving system so that various ratings could be established. 

Claim  19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20100087984 to Joseph in view of US 20090051510 A1 in view of US 20100062401 A1 to Truong  et al. (Truong ) in view of US 20090051510 A1 to Follmer et al. (Follmer in view of  US Patent No. US 9714037 to DeRuyck et al. (DeRuyck) and further in view of NPL Compliance, safety accountability survey ( CSA ) to Luecki .

Claim 19.   The modified method of Joseph teaches the elements above, but fails to further teach scoring templates. DeRuyck, however, teaches scoring templates for associating driver violations consistent with severity ratings established by a governmental inspection authority (col.22: lines 45-46 CSA is a Compliance, Safety Accountability scoring (CSA) uses scoring template determining driver violations as that depends on severity ratings of inspection agencies; col.4: lines 32-55 Driver behavior includes a template that describes one or more specific behavioral attributes. If the driver's behavior violates template scores deviates substantially from the driver profile/template or model, it may be more likely that the driver is engaging in an unusual (e.g., suspect) or unacceptable driver behavior; governmental inspection CSA scoring data include history log severity ratings for the driver’s data). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring templates for associating driver violations with severity ratings established by a governmental inspection authority as described by DeRuyck into Joseph’s driving system so that the reviewing authorities could augment the driving training sessions in developing better skills.
Joseph in combination does not teach scoring modules configured to manually generate driver risk scoring using the data of the event packet and the one or more scoring templates. Lueck , however, teaches scoring modules for manually generating driver risk scoring and using templates (Lueck appendix survey forms are not automatic but manually observed and evaluated at location or stations for template) to produce corresponding processor output (Page 11 Figure correct response and item analysis based on manually provided answers  Page 5 ¶ 1 CSA manual survey determination for CSA based scoring templates to produce results and output for driver risk scoring). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring modules for templates of manually generate driver risk score as described by Lueck to implement in Joseph’s combination for data of the event packet using video clip so that the authorities could predetermined any risk that could be involved in the analysis or training.

Claim 20.  Joseph in combination teaches the system of claim 11 wherein server  configured to obtain video clips but not  score and output driver violations. DeRuyck, however, teaches driver violation scoring collected by a governmental inspection authority (col.22:45-46 CSA score all-inclusive of violation warning because of compliance and safety requirements). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet include driver violation scoring data as described in DeRuyck to implement in Joseph’s driving system so that violation could profitably avoided. 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on April 6, 2022 have been considered and found to be not persuasive to overcome the 35USC§103 rejections.
Applicant's arguments on pages 8 and 9  about 35USC103 rejections for first and second transceiver use overcome the art on record is respectfully traversed. First the specification drawing does not distinguish between the first and second transceivers 109 of figure 2 of a commercial vehicle. Second the receiving of video clip (also from an event data)  by a second transceiver could only be an application details differences for a server driven by video/audio data. This could not be found to be for a patentably distinguishable feature between a first and second transceivers that are only because of any event data features.   
Applicant has made no claim recitation amendment to distinguish in defining the second transceiver features differing from the first for the video clip. Hence the rejection to the amendments is maintained. The event activities however as recited using generic computer hardware and network but having independent servers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 30, 2022


/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715